Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Rellinger on 7/22/2021.

The application has been amended as follows: 

18. (Currently Amended) A device comprising: an electrowetting lens, wherein the electrowetting lens comprises:
a polymeric material, wherein the polymeric material is flexible such that the electrowetting lens can be folded or rolled;
a first fluid, wherein the first fluid is a polar fluid, and wherein the first fluid is disposed within the electrowetting lens in contact with an internal surface of the polymeric material;
wherein an amount of the first fluid is adsorbed onto the underwater superoleophobic layer thereby wetting the underwater superoleophobic layer; 
a first electrode, wherein the first electrode is disposed on the internal surface of the polymeric material and in contact with the first fluid;

an underwater superoleophobic layer disposed on at least a portion of an internal surface of the polymeric material, wherein the underwater superoleophobic layer has a contact angle with the second fluid, when the underwater superoleophobic layer is submerged in water, that is greater than 150 degrees;
a second electrode, wherein the second electrode comprises a dielectric layer, and wherein the second electrode is disposed on the internal surface of the polymeric material and in contact with at least one of the first fluid or the second fluid; and
a surfactant, wherein the surfactant is disposed within the first fluid, wherein the surfactant is substantially insoluble in the second fluid, and wherein the surfactant reduces an interfacial tension between the first fluid and the second fluid.

Election/Restrictions

Claims 1, 3-12 and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15 and 17, are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/3/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious an intraocular lens (adjustable lens) with a superoleophobic layer disposed on a portion of the internal surface of a polymeric material.  The superoleophobic layer has a contact angle with a second fluid such that when it is submerged in water and wetted by an amount of water, the contact angle is greater than 150 degrees and wherein an amount of the first fluid is adsorbed onto the underwater superoleophobic layer thereby wetting the underwater superoleophobic layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774